DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/419,361, filed May 22, 2006, now US Patent 11,263,081, having the same Assignee and inventor.

Claims 1, 6-22, and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 11,263,081.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, U.S. 11,263,081 claim 1 anticipates claim 1 of the patent as demonstrated by the following table:
Instant Application
U.S. 11,263,081
comments
1. A processing system comprising: a first subsystem comprising one or more first processors, and a second subsystem comprising one or more second processors; wherein a first program is arranged to run on the one or more first processors, the first program being configured to send data from the first subsystem to the second subsystem; wherein a second program is arranged to run on the one or more second processors, the second program being configured to operate on the data sent from the first subsystem; wherein the first program is configured to set a respective checkpoint at each of one or more points in time, whereby at each checkpoint the first program records in a memory of the first subsystem i) a respective program state of the second program, comprising at least a state of one or more registers on each of the one or more second processors at the point in time of the respective checkpoint, and ii) a copy of the data sent to the second subsystem in a time since the respective checkpoint; and wherein the first program is further configured so as, upon detection of a replay event, to re-send from the first subsystem to the second subsystem the data recorded since a 
1. A processing system comprising: a first subsystem comprising one or more first processors, and a second subsystem comprising one or more second processors; wherein a first program is arranged to run on the one or more first processors, the first program being configured to send data from the first subsystem to the second subsystem; wherein a second program is arranged to run on the one or more second processors, the second program being configured to operate on the data sent from the first subsystem; wherein the first program is configured to set a respective checkpoint at each of a plurality of points in time, whereby at each checkpoint the first program records in a memory of the first subsystem i) a respective program state of the second program, comprising at least a state of one or more registers on each of the one or more second processors at a point in time of the respective checkpoint, and ii) a copy of the data sent to the second subsystem in a time since the respective checkpoint; and wherein the first program is further configured so as, upon detection of a replay event, to re-send from the first subsystem to the second subsystem the data recorded since a 
same
selected or

See remark (1)
most recent
most recent 
same
one of the one or more

See remark (1)
checkpoints, and to control the second subsystem to replay at least part of the second program on at least one of the one or more second processors from the
checkpoint, and to control the second subsystem to replay at least part of the second program on at least one of the one or more second processors from the
same
selected or

See remark (1)
most recent checkpoint, starting with the respective recorded program state and operating on the re-sent data.
most recent checkpoint, starting with the respective recorded program state and operating on the re-sent data.
same



Remark (1) patent claim anticipates one of the alternative options of the in instant claim.
For independent claims 22 and 27, the claims are anticipated by respective claims 19-20 of patent. Remark (1) applies.

For dependent claims 6-21, the claims recite essentially similar limitations as claims 3-18 of the patent, thus claims are anticipated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 13, the term “the second processor” is indefinite as multiple second processors ere declared earlier and so it is unclear to which second processor the claim refers to. It is suggested the claim be amended to “said each second processor”.

Allowable Subject Matter
Claims 1, 6-22, and 27 would be allowable if all 35 USC § 112 and Double Patenting, rejections are overcome.
Claims 2-5, 23-26, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114